In re Desalvo, Carlo; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. P, No. 95-3869; to the Court of Appeal, Fifth Circuit, No. 12-KH-538.
Writ granted; case remanded for the reasons assigned in State ex rel. Fish v. State, 11-2387 (La.9/28/12); 98 So.3d 796. The Court of Appeal is ordered to reconsider relator’s application in accord with its en banc resolution approved by this Court in State v. Cordero, 08-1717 (La.10/3/08); 993 So.2d 203.